internal_revenue_service number release date index number ---------------------------------------------- ----------------------------- ----------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc ita b07 plr-151296-12 date date legend taxpayer ------------------------------------------------------------ --------------------------------- state one first tier trust titling trust state two ------------ ------------------------------ ------------------------------ -------------- date ------------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------- dear -------------- this letter responds to your letter dated date and additional submissions requesting a private_letter_ruling under sec_7701 of the internal_revenue_code general facts taxpayer is a corporation incorporated under the laws of state one that files its federal_income_tax return using an accrual_method and based on a fiscal_year taxpayer is in the vehicle leasing business providing a range of services for organizations of different types and sizes its services include acquiring vehicles for lease and managing their maintenance accident repairs fuel and sale many of the vehicles acquired by taxpayer are leased under an open end master lease agreement the master lease agreement that incorporates a terminal_rental_adjustment_clause trac taxpayer also regularly enters into a material amount of non-trac leases currently each approved customer that leases a motor_vehicle executes as lessee a master lease agreement with taxpayer the lessee also executes a separate written_statement certifying under penalties of perjury that any vehicle leased from taxpayer will be used more than ---- in the lessee’s trade_or_business in the same statement the lessee acknowledges that it has been advised that it will not be treated as the owner of the leased vehicle for federal_income_tax purposes each motor_vehicle leased by the customer is identified in a schedule that is added to the master lease agreement at the end of the lease_term taxpayer takes possession of the vehicle and sells it in the case of an open-end trac lease taxpayer must pay lessee as a rental adjustment an amount equal to the excess of the sales proceeds net of sales and related costs over the depreciated value of the motor_vehicle if the net sales proceeds are less than the depreciated value of the vehicle the lessee must pay to taxpayer as a rental adjustment an amount equal to the deficiency taxpayer however guarantees a minimum amount of net resale proceeds equal to the fair value of the motor_vehicle at the beginning of the 12-month_period in which the lease terminates because the initial lease_term equal sec_12 full months plus any portion of the month in which the vehicle is delivered the guaranteed minimum amount of net sales proceeds is effectively adjusted if the lessee elects to extend the lease beyond the initial lease_term initial vehicle purchases are funded internally either through operating cash_flow or recourse loans from a taxpayer affiliate or unrelated third party taxpayer now intends to implement a program that will allow it to obtain collateralized financing with third party financial institutions for this purpose taxpayer plans to organize a_trust structure that will consist of a special purpose bankruptcy- remote trust first tier trust a titling trust titling trust which will also be formed as a special purpose bankruptcy-remote trust and certain sub-trusts the sub-trusts created within the titling trust taxpayer is the grantor beneficiary and administrator of and will own ----- of the interests in the first tier trust first tier trust is the grantor and beneficiary of and will own ----- of the beneficial interests in the titling trust which will be represented by an undivided trust interest uti and one or more special units of beneficial_interest individually subi held by the first tier trust taxpayer will also own either directly or indirectly through disregarded entities -- ----- of a special purpose vehicle and a securitization trust taxpayer created first tier trust a state two statutory trust pursuant to a_trust agreement dated date to hold a beneficial_interest in the titling trust and the related sub-trusts section dollar_figure of the trust agreement authorizes the first tier trust to execute deliver enter into and perform its obligations under the trust documents and titling trust documents acquire own hold and as permitted under the trust documents dispose_of or pledge trust assets or beneficial interests therein and distribute trust funds not otherwise allocable to expenses subject_to the trust documents engage in such other activities as may be required in connection with the preservation of the trust assets and the making of distributions to or upon the order of the beneficiary or any related holder and engage in any activities described or authorized by the trust agreement and any and all activities necessary appropriate or incidental to accomplishing the foregoing the trustee has no discretionary duties other than performing ministerial acts necessary to accomplish the purposes of the trust agreement and therefore looks to and acts at the direction of taxpayer as beneficiary with regard to any non-ministerial acts otherwise permitted under the trust agreement in addition section dollar_figure of the trust agreement provides that the trustee must establish and maintain at the direction and for the benefit of taxpayer trust accounts in which all cash and proceeds from trust assets shall be deposited taxpayer as beneficiary may authorize the trustee to make deposits into disbursements from and investment of funds on deposit in any trust account it is anticipated that the titling trust will allocate groups of leases and related vehicles with each group consisting of both trac and non-trac leases to separate sub-trusts unless and until leases and related vehicles held by the titling trust are allocated to a sub-trust the beneficial_ownership of those assets will be represented by the uti if a group of leases and related vehicles are allocated to a sub-trust the titling trust will issue a subi with respect to that sub-trust the subi will represent with respect to each leased vehicle in the sub-trust beneficial_ownership of the lease payments and beneficial_ownership of the proceeds from the sale of the vehicle increased or decreased respectively by any payments due from or to the lessee title to the leased vehicles will remain in the titling trust and will not be allocated to the subi acting as the lessor the titling trust will acquire vehicles and execute the master lease agreement trac and non-trac with the lessees or will act as the lessor pursuant to an assignment of the master lease agreement from taxpayer to fund the vehicle purchases taxpayer may either make recourse loans to the first tier trust secured_by a pledge of the uti by the first tier trust or make capital contributions to the first tier trust the first tier trust will then contribute those monies to the titling trust in furtherance of its activities under the titling trust’s governing instrument titling trust will be authorized to accept the designation as the legal_title holder of the leased automobiles enter into and perform or cause to be performed obligations and duties under master lease agreements trac and non-trac appoint taxpayer or third party as its attorney-in-fact and direct taxpayer to perform administrative duties on behalf of the titling trust enter into or accept the assignment of a servicing agreement under which taxpayer will act as the servicer of the leased automobiles establish accounts and receive maintain invest and disburse funds in accordance with the titling trust’s governing instrument and the servicing agreement and as long as taxpayer has not defaulted in its servicing duties and at the direction of the holder of the uti or the holder of a subi i pledge transfer or otherwise dispose_of any interest in the assets represented by such uti or subi ii amend or revoke trust terms with respect to all or a portion of the assets represented by such uti or subi and iii enter into any agreement or instruments affecting all or any portion of the assets represented by such uti or subi from time to time the first tier trust as the owner of the uti or taxpayer as owner of the first tier trust will direct the titling trust to create a new sub-trust and allocate to the new sub-trust the titling trust’s beneficial interests in a designated pool of vehicles and related leases it is anticipated that the non-trac leases allocated to a sub-trust will represent a material amount of the entire pool in addition when selecting the vehicles for any particular sub-trust taxpayer will have to take into account the ordinary concerns of creditors such as lessee concentration lessee credit ratings motor_vehicle type and location and lease_term following an allocation of leases and related vehicles to a sub-trust the titling trust will issue to the first tier trust as owner of the uti the subi representing beneficial_ownership of the cash flows related to the assets of the sub-trust the first tier trust as owner of the uti will then convey the subi to a separate special purpose vehicle the spv which in turn will convey the subi to a securitization trust securitization trust the securitization trust will then issue instruments in the form of debt to investors naming the securitization trust as the obligor the instruments issued will impose no restrictions on which securitization trust assets may be used to satisfy the debt under the operative documents the investors will agree to treat the instruments as indebtedness for income_tax purposes and will acknowledge that they are not entitled to any depreciation with respect to any leased vehicles neither the titling trust the first tier trust nor the spv will pledge to the securitization trust the title to any vehicle to which the subi relates if the securitization trust fails to make its debt payments the assets acquired by the creditors will be the subi conveyed to the securitization trust and not title to any such vehicle vehicles will not be considered for financing before they are acquired from the manufacturer with taxpayer’s working_capital and are under lease in furtherance of its activities under the securitization trust’s governing instrument the securitization trust will be authorized to acquire transfer finance pledge and otherwise deal with the subi conveyed to it undertake transactions involving the vehicles and related leases represented by the subi borrow money negotiate execute and perform the obligations under any agreement relating to the foregoing activities and engage in any lawful act or activity and exercise any powers permitted under state law that are related or incidental to and necessary convenient or advisable for the accomplishment of the foregoing purposes taxpayer makes the following representations a the titling trust as holder of the title to each motor_vehicle in a pool will be recognized as the sole owner of those motor vehicles for state law purposes b at the time a securitization trust issues debt instruments taxpayer will expect to receive an opinion from qualified_tax counsel that such debt instruments will qualify as indebtedness for u s federal_income_tax purposes and taxpayer and the holders of the debt instruments will expect the cash flows payable on the subi held by the securitization trust to be sufficient to make timely and complete payments on the debt instruments issued by the securitization trust c taxpayer will be the sole owner either directly or through a disregarded_entity or entities of each of the titling trust the first tier trust the spv and the securitization trust none of which elect to be classified as an association under sec_301_7701-3 of the procedure and administration regulations the regulations rulings requested a the master lease agreement entered into by or assigned to the titling trust will be a qualified_motor_vehicle_operating_agreement under sec_7701 and the qualification of the master lease agreement as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the master lease agreement b the titling trust and the first tier trust will be disregarded as an entity separate from taxpayer law and analysis a the master lease agreement entered into by or assigned to the titling trust will be a qualified_motor_vehicle_operating_agreement sec_7701 provides that in the case of a qualified_motor_vehicle_operating_agreement that contains a terminal_rental_adjustment_clause the agreement is treated as a lease if but for such terminal_rental_adjustment_clause the agreement would be treated as a lease for federal_income_tax purposes and the lessee is not treated as the owner of the property subject_to the agreement during the period the agreement is in effect sec_7701 defines a qualified_motor_vehicle_operating_agreement as any agreement with respect to a motor_vehicle including a trailer that meets three requirements set forth in subparagraphs b c and d of sec_7701 first sec_7701 requires that under the agreement the sum of the amount the lessor is personally liable to repay and the net fair_market_value of the lessor’s interest in any property pledged as security for property subject_to the agreement equals or exceeds all amounts borrowed to finance the acquisition of property subject_to the agreement any property pledged that is property subject_to the agreement or property directly or indirectly financed by indebtedness secured_by property subject_to the agreement is not taken into account second pursuant to sec_7701 the agreement must contain a separate written_statement signed by the lessee that the lessee certifies under penalty of perjury that it intends that more than percent of the use of the property subject_to the agreement is to be in a trade_or_business of the lessee and that clearly and legibly states that the lessee has been advised that it would not be treated as the owner of the property subject_to the agreement for federal_income_tax purposes finally sec_7701 requires that the lessor must not know that the certification in sec_7701 is false taxpayer has represented that the terms of the master lease agreement underlying each new trac lease will satisfy the requirements of sec_7701 further taxpayer will fund the entire acquisition price of the motor_vehicle using operating capital or the proceeds of recourse_debt thus in either case taxpayer will be fully at risk on the acquisition price of the motor vehicles from the time of initial acquisition of the vehicle based on the facts and representations made by taxpayer and provided that securitization trust borrows funds from lenders on a recourse basis and amounts received in lease payments and from the disposition of motor vehicles using rental defaults consistent with historical experience are expected to be sufficient to satisfy all obligations to lenders we conclude that the master lease agreement entered into by or assigned to the titling trust will meet the definition of a qualified_motor_vehicle_operating_agreement under sec_7701 in addition qualification of the master lease agreement as a lease for federal_income_tax purposes will be determined without regard to the trac provision of the master lease agreement b the titling trust and the first tier trust will be disregarded as an entity separate from taxpayer sec_301_7701-1 provides that whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-2 provides that a business_entity is any entity recognized for federal tax purposes that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the internal_revenue_code sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that a domestic eligible_entity with a single owner is disregarded as an entity separate from its owner for federal tax purposes unless the entity elects to be treated as a corporation sec_301_7701-4 provides that in general the term trust refers to an arrangement created either by a will or by an inter_vivos declaration whereby trustees take title to property for the purposes of protecting or conserving it for the beneficiaries generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 addresses business trusts and provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the internal_revenue_code however the fact that the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 accordingly we conclude that first tier trust and titling trust will be treated as business trusts as described in sec_301_7701-4 and not trusts under sec_301_7701-4 for federal_income_tax purposes we further conclude that under sec_301_7701-3 first tier trust and titling trust including the subi sub-trusts are domestic eligible entities with a single owner that are disregarded as entities separate from taxpayer procedural matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether the master lease agreement is a true lease for federal_income_tax purposes a situation in which issuer borrows funds from lenders on a nonrecourse basis and a situation in which the amounts received in lease payments and from the disposition of motor vehicles using rental default consistent with historical experience are not expected to be sufficient to satisfy all obligations to lenders this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-151296-12 temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2013_1 2013_1_irb_1 however when the criteria in section dollar_figure of revproc_2013_1 2013_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely willie e armstrong jr senior technician reviewer branch income_tax accounting
